     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 1 of 17


 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
      MICHAEL DWIGHT BUTTS,                               CASE NO. 1:20-cv-00273-EPG (PC)
10
                          Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
11
                                                          RECOMMENDING THAT THIS ACTION BE
12                                                        DISMISSED, WITH PREJUDICE, FOR
              v.
                                                          FAILURE TO STATE A CLAIM, FAILURE
13                                                        TO PROSECUTE, AND FAILURE TO
      PASCUAL IBARRA, et al.,                             COMPLY WITH COURT ORDER
14
                          Defendants.
15                                                        (ECF No. 1)
16                                                        TWENTY-ONE DAY DEADLINE
17                                                        ORDER FOR CLERK TO PROVIDE
                                                          PLAINTIFF WITH CIVIL RIGHTS
18                                                        COMPLAINT FORM
19
             Michael Dwight Butts (“Plaintiff”), is a state prisoner proceeding pro se and in forma
20
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
21
     commencing this action on February 24, 2020. (ECF No. 1).
22
             The Court screened Plaintiff’s complaint on July 26, 2020. (ECF No. 6). The Court found
23
     that Plaintiff failed to state a claim. (Id.). The Court gave Plaintiff thirty days from the date of
24
     service of the order to file an amended complaint or to notify the Court that he wants to stand on
25
     his complaint, subject to the Court issuing findings and recommendations to a district judge
26
     consistent with the screening order. (Id. at 17). The Court warned Plaintiff that “[f]ailure to
27
     comply with this order may result in the dismissal of this action.” (Id.)
28
                                                         1
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 2 of 17


 1           The thirty-day period has expired, and Plaintiff has not filed an amended complaint or

 2   otherwise responded to the Court’s order. Accordingly, for the reasons described in the screening

 3   order (ECF No. 6) and below, the Court will recommend that Plaintiff’s case be dismissed for

 4   failure to state a claim, failure to comply with a court order, and failure to prosecute.

 5   I.      SCREENING REQUIREMENT

 6           The Court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 8   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 9   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

11   As Plaintiff is proceeding in forma pauperis (ECF No. 6), the Court may also screen the

12   complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

13   may have been paid, the court shall dismiss the case at any time if the court determines that the

14   action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

15   1915(e)(2)(B)(ii).

16           A complaint is required to contain “a short and plain statement of the claim showing that

17   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

18   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

19   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

20   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

21   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

22   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

23   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

24   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

25   (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a plaintiff’s legal

26   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

27           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
28   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

                                                          2
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 3 of 17


 1   pro se complaints should continue to be liberally construed after Iqbal).

 2   II.     SUMMARY OF PLAINTIFF’S COMPLAINT

 3           Plaintiff includes seven claims in his complaint, which are separated by the named

 4   defendants. His allegations are as follows:

 5           A.      Claim I: Defendant Pascual Ibarra

 6           Defendant Ibarra (“Ibarra”) masterminded a false CDCR 115 Rules Violation Report

 7   (#6221144) (the “RVR”). It falsely alleged a felonious prisoner transgression, named uninvolved

 8   staff members, false statements, forged signatures and false evidence. The RVR was buttressed

 9   by CDCR 837 Crime / Incident Report # FACA-18-12-0332 (the “CIR”).

10           Ibarra began the undertaking on December 19, 2018, which alleged events on May 16,

11   2018. On or about April 4, 2019, Ibarra referred the matter to local authorities for criminal

12   prosecution, which they accepted as felony complaint #DF014337A on May 5, 2019. On August

13   8, 2019, Ibarra committed perjury in a preliminary hearing in People v. Michael Dwight Butts.

14   Ibarra’s actions guaranteed a fatal due process destiny and heralded catastrophic hardships,

15   including excessive punitive administrative and judicial material detriments, adversities, and

16   indignities.

17           B.     Claim II Defendants Jose Ceja and Rolando Lira

18           Defendants Ceja and Lira (“Ceja” and “Lira”) fabricated and falsified their involvement in

19   the RVR and the CIR. Neither Ceja nor Lira had direct or indirect interaction with Plaintiff

20   concerning the events of May 16, 2018. This behavior sabotaged Plaintiff’s right to due process

21   and bordered on collusion.

22           C.     Claim III: Defendants L. Diaz and O. Montoya

23           Defendants Diaz and Montoya (“Diaz” and “Montoya”) consciously neglected to

24   intervene to foil the breach of Plaintiff’s rights. They obstructed justice during the investigative

25   phase of the RVR hearing prep. They squandered a pivotal opportunity to intercede with verity

26   and insight when queried by Defendant Investigative Employee Mark Ogma (“Ogma”) on

27   January 14, 2019. They knew the truth but feigned memory loss in league with verbatim

28   responses.


                                                        3
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 4 of 17


 1          D.       Claim IV: Defendants B. Xiong and K. Dennis

 2          During the disciplinary proceedings for the RVR, Defendants Xiong and Dennis (“Xiong”

 3   and “Dennis”) failed to tell the truth about the events of May 16, 2018. Both knew the felonious

 4   assertions were erroneous and pernicious. However, Xiong feigned memory loss and Dennis

 5   prevaricated.

 6          E.       Claim V: Defendant Ogma

 7          On February 10, 2019, Ogma furtively entered into the CDCR Strategic Offender

 8   Management System (“SOMS”) a fictious affirmation, stating he personally issued the RVR’s

 9   disciplinary hearing results to Plaintiff. On June 4, 2019, he averred the verity of the SOMS

10   denotation to Defendant Appeal Coordinator O. Magallanes (“Magallanes”) during the CDCR

11   602 Appeal # NKSP-B-19-02058 Second Level Review. In fact, Ogma did not issue Plaintiff a

12   final copy of the RVR. Ogma’s false statements induced due process embroilments and

13   drubbings, precluding Plaintiff redress of his negative disciplinary hearing outcome. No one

14   issued a final copy to Plaintiff until Captain Pedro J. Chanelo, in response to a CDCR 602 Appeal

15   on May 17, 2019, which prompted cancelling the hearing appeal due to time constraint violations

16   deduced from Ogma’s wrongful entry and avowal.

17          F.       Claim VI: Defendant Magallanes

18          On February 26, 2019, Magallanes canceled Prisoner Citizen’s Complaint # NKSP-B-19-

19   00719. On March 18, 2019, Magallanes denied cancellation appeal #NKSP-B-19-00893, despite

20   compelling mitigating confirmation warranting reconsideration. On June 4, 2019, Magallanes

21   denied cancellation appeal # NKSP-B-02136, despite problematic procedural anomalies that

22   warranted inquiry. On September 25, 2019, Magallanes rebuffed advice from the Office of

23   Internal Affairs to vet the clamor.

24          G.       Claim VII: Defendant Kelly Santoro

25          Defendant Warden and Hiring Authority Kelly Santoro (“Santoro”) sanctioned Plaintiff’s

26   unsubstantiated, protracted housing in administrative segregation, his questionable indefinite

27   housing in a bleak Reception Center facility, and systematically stonewalled Plaintiff’s petitions

28   for solace and redress without deducing credibility, statutory or compulsory duty or constitutional

                                                       4
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 5 of 17


 1   gravity mandating administrative attention.

 2          On August 9, 2018 and October 25, 2018, Santoro, as warden, imposed consecutive 90—

 3   day extensions to administrative segregation. On December 20, 2018, as warden, Santoro

 4   endorsed wretched clearinghouse in Reception Center despite available entitled mainline housing.

 5   As hiring authority on February 26, 2019, Santoro vetoed Prisoner Citizen’s Complaint #NKSP-

 6   B-19-00719. As hiring authority, on June 4, 2019, vetoed Staff Complaint #NKSP-B-19-02058.

 7   As warden and hiring authority, on September 10, 2019, rebuffed advice from the Office of

 8   Internal Affairs to vet the clamor.

 9   III.   ANALYSIS OF PLAINTIFF’S COMPLAINT

10          A.      Section 1983

11          The Civil Rights Act under which this action was filed provides:

12          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
13
            be subjected, any citizen of the United States or other person within the
14          jurisdiction thereof to the deprivation of any rights, privileges, or immunities
            secured by the Constitution and laws, shall be liable to the party injured in an
15          action at law, suit in equity, or other proper proceeding for redress . . . .
16   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

17   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

18   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

19   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

20   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

21   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

22          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted

23   under color of state law, and (2) the defendant deprived him of rights secured by the Constitution

24   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also

25   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of

26   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,

27   ‘if he does an affirmative act, participates in another's affirmative act, or omits to perform an act

28   which he is legally required to do that causes the deprivation of which complaint is made.’”

                                                        5
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 6 of 17


 1   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

 2   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be

 3   established when an official sets in motion a ‘series of acts by others which the actor knows or

 4   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479

 5   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles

 6   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp.,

 7   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026

 8   (9th Cir. 2008).

 9          A plaintiff must demonstrate that each named defendant personally participated in the

10   deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual

11   connection or link between the actions of the defendants and the deprivation alleged to have been

12   suffered by the plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658, 691,

13   695 (1978).

14          Supervisory personnel are not liable under section 1983 for the actions of their employees

15   under a theory of respondeat superior and, therefore, when a named defendant holds a

16   supervisory position, the causal link between him and the claimed constitutional violation must be

17   specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

18   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief

19   under section 1983 based on a theory of supervisory liability, Plaintiff must allege some facts that

20   would support a claim that the supervisory defendants either: personally participated in the

21   alleged deprivation of constitutional rights; knew of the violations and failed to act to prevent

22   them; or promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation

23   of constitutional rights and is the moving force of the constitutional violation.” Hansen v. Black,

24   885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,

25   880 F.2d 1040, 1045 (9th Cir. 1989).

26          For instance, a supervisor may be liable for his “own culpable action or inaction in the

27   training, supervision, or control of his subordinates,” “his acquiescence in the constitutional

28   deprivations of which the complaint is made,” or “conduct that showed a reckless or callous

                                                        6
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 7 of 17


 1   indifference to the rights of others.” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir.

 2   1991) (citations, internal quotation marks, and alterations omitted).

 3          B.      False Allegations in RVR and Corresponding Disciplinary Proceedings

 4                  1.      Legal Standards

 5                          a.      Due Process Clause

 6                                  (1)     General Rule

 7          A prison official does not violate a prisoner’s constitutional rights merely by filing a false

 8   rules violation report. See Muhammad v. Rubia, 2010 WL 1260425, at *3 (N.D. Cal., Mar. 29,

 9   2010), aff'd, 453 Fed. App'x 751 (9th Cir. 2011) (“[A] prisoner has no constitutionally guaranteed

10   immunity from being falsely or wrongly accused of conduct which may result in the deprivation

11   of a protected liberty interest. As long as a prisoner is afforded procedural due process in the

12   disciplinary hearing, allegations of a fabricated charge fail to state a claim under § 1983.”

13   (citations omitted)); Harper v. Costa, 2009 WL 1684599, at *2-3 (E.D. Cal., June 16, 2009), aff'd,

14   393 Fed. Appx. 488 (9th Cir. 2010) (“Although the Ninth Circuit has not directly addressed this

15   issue in a published opinion, district courts throughout California . . . have determined that a

16   prisoner’s allegation that prison officials issued a false disciplinary charge against him fails to

17   state a cognizable claim for relief under § 1983.”).

18          A false allegation against a prisoner does not create a claim so long as (1) the prisoner

19   receives procedural due process before there is a deprivation of liberty as a result of false

20   allegations, and (2) the false allegations are not in retaliation for the prisoner exercising

21   constitutional rights. Specifically, the Ninth Circuit held in Hernandez v. Johnston, 833 F.2d

22   1316 (9th Cir. 1987) that inaccurate information in a prison record did not violate the prisoner’s

23   due process rights. Id. at 1318 (“Magistrate Burgess did not discuss Hernandez' separable claim

24   of a due process right to accurate information in his prison record. We address the issue, and hold

25   that Hernandez was not deprived of liberty by the presence of the challenged statements.”).

26          While the Ninth Circuit has not directly addressed whether a false rules violation report

27   alone violates a prisoner’s constitutional rights, this specific issue was thoroughly addressed in a

28   decision of this district, which was affirmed by the Ninth Circuit in an unpublished decision:

                                                         7
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 8 of 17


 1          A prisoner has no constitutionally guaranteed immunity from being falsely or
            wrongly accused of conduct which may result in the deprivation of a protected
 2          liberty interest. See Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir.1989);
 3          Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir.1986). As long as a prisoner
            receives procedural due process during his disciplinary hearing, a prisoner's
 4          allegation of a fabricated prison disciplinary charge fails to state a cognizable
            claim for relief under § 1983. See Freeman, 808 F.2d at 951 (the filing of a false
 5          disciplinary charge against a prisoner is not actionable under § 1983 if prison
            officials provide the prisoner with procedural due process protections); Hanrahan
 6          v. Lane, 747 F.2d 1137, 1140–41 (7th Cir.1984) (“[A]n allegation that a prison
 7          guard planted false evidence which implicates an inmate in a disciplinary
            infraction fails to state a claim for which relief can be granted where the
 8          procedural due process protections as required in Wolff v. McDonnell are
            provided.”).
 9
            Although the Ninth Circuit has not directly addressed this issue in a published
10          opinion, district courts throughout California relying on the cases cited above
11          have determined that a prisoner's allegation that prison officials issued a false
            disciplinary charge against him fails to state a cognizable claim for relief under §
12          1983. See, e.g., Conner v. Winslow, No. EDCV 07–218 AG (AN), 2009 WL
            1549737 at *18 (C.D. Cal. June 1, 2009); Williams v. Foote, No. CV 08–2838
13          CJC (JTL), 2009 WL 1520029 at *7 (C.D.Cal. May 28, 2009); Salisbury v.
            Miller, No. C 08–4680 MHP (pr), 2009 WL 743925 at *2 (N.D.Cal. Mar.18,
14
            2009); Meraz v. Reppond, No. C 08–4540 MHP (pr), 2009 WL 723841 at *2
15          (N.D.Cal. Mar.18, 2009); Rodgers v. Reynaga, No. CV 1–06–1083 JAT, 2009
            WL 62130 at *2 (E.D.Cal. Jan.8, 2009); Drake v. Berg, No. C 07–3844 PJH (PR),
16          2008 WL 4482848 at *1 (N.D.Cal. Oct.1, 2008); Moore v. Thomas, No. C 06–
            2105 SBA (PR), 2008 WL 4447726 at *4 (N.D.Cal. Sept.30, 2008); Deadmon v.
17          Grannis, No. 06–cv–1382 LAB (WMC), 2008 WL 595883 at *10 (S.D.Cal. Feb.
            29, 2008); Carrillo v. Pena, No. CIV S–06–2924 RRB DAD, 2007 WL 2994689
18
            at *2 (E.D.Cal. Oct.12, 2007); Player v. Salas, No. 04–cv–1761 LAB (WMc),
19          2007 WL 2781102 at *7 (S.D.Cal. Sept. 21, 2007), aff'd 2009 WL 890967 (9th
            Cir. Apr.3, 2009); Brookins v. Terhune, No. CIV S–03–0916 GEB JFM, 2005 WL
20          3262940 at *4 (E.D.Cal. Nov.28, 2005), adopted by 2006 WL 647975, aff'd 2007
            WL 2827544 (9th Cir. Sept.27, 2007).
21
     Harper v. Costa, No. 2:07-cv-02149-LKK-DAD, 2009 WL 1684599, at *2–3 (E. D. Cal. June 16,
22
     2009), subsequently aff'd, 393 F. App’x 488 (9th Cir. 2010).
23
                                    (2)    Deveraux Exception for Criminal Charges
24
            In the criminal context and in the context of certain administrative proceedings,
25
     deliberately false allegations can give rise to a due process claim where there was a resulting
26
     deprivation of liberty. Devereaux v. Abbey, 263 F.3d 1070, 1074-75 (9th Cir. 2001) (en banc)
27
     (“[T]here is a clearly established constitutional due process right not to be subjected to criminal
28

                                                        8
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 9 of 17


 1   charges on the basis of false evidence that was deliberately fabricated by the government.”);

 2   Costanich v. Dep't of Soc. & Health Servs., 627 F.3d 1101 (9th Cir. 2010) (denying summary

 3   judgment on a fabrication of evidence claim against a defendant based on evidence that the

 4   defendant falsified evidence that was used in an administrative proceeding, and which led to the

 5   revocation of Plaintiff’s foster care license and loss of guardianship of two minor children);

 6   Chappell v. Bess, 2012 WL 3276984, at *22 (E.D. Cal. Aug. 9, 2012) (“The court finds that

 7   plaintiff has alleged the deprivation of a cognizable liberty interest based on his allegations that,

 8   as a result of defendants’ alleged fabrication of evidence, plaintiff was subjected to unwarranted

 9   disciplinary proceedings and criminal prosecution, and was retained in administrative segregation

10   for more than two years, the latter, particularly if unwarranted, constituting an atypical and

11   significant hardship ... in relation to the ordinary incidents of prison life.” (alteration in original)

12   (citation and internal quotation marks omitted)).

13            “To prevail on a § 1983 claim of deliberate fabrication, a plaintiff must prove that (1) the

14   defendant official deliberately fabricated evidence and (2) the deliberate fabrication caused the

15   plaintiff’s deprivation of liberty. To establish the second element of causation, the plaintiff must

16   show that (a) the act was the cause in fact of the deprivation of liberty, meaning that the injury

17   would not have occurred in the absence of the conduct; and (b) the act was the ‘proximate cause’

18   or ‘legal cause’ of the injury, meaning that the injury is of a type that a reasonable person would

19   see as a likely result of the conduct in question.” Spencer v. Peters, 857 F.3d 789, 798 (9th Cir.

20   2017) (citations omitted). In addition, a plaintiff must wait until the criminal case finishes before

21   bringing the action. McDonough v. Smith, 139 S. Ct. 2149, 2156 (2019) (holding an acquitted

22   plaintiff “could not bring his fabricated-evidence claim under § 1983 prior to favorable

23   termination of his prosecution”).1

24   1
       While neither the Ninth Circuit nor Supreme Court have clearly addressed it, it is likely that the criminal case must
     end in a plaintiff’s favor. In McDonough, the Supreme Court suggested without holding that was a requirement. See
25   id. at 2156, 2160 (“As already explained, McDonough’s claim remains most analogous to a claim of common-law
     malicious prosecution, even if the two are not identical. Heck explains why favorable termination is both relevant and
26   required for a claim analogous to malicious prosecution that would impugn a conviction, and that rationale extends to
     an ongoing prosecution as well: The alternative would impermissibly risk parallel litigation and conflicting
27   judgments. If the date of the favorable termination was relevant in Heck, it is relevant here.” (citations omitted)). But
     the Supreme Court noted it was not deciding the contours of a fabricated evidence claim. See id. at 2155 n.2. It
28   appears the Ninth Circuit has not squarely addressed the issue.


                                                                  9
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 10 of 17


 1                           b.      Equal Protection

 2           The Equal Protection Clause requires that persons who are similarly situated be treated

 3   alike. City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985); Hartmann v.

 4   California Dep't of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013); Furnace v. Sullivan,

 5   705 F.3d 1021, 1030 (9th Cir. 2013); Shakur v. Schriro, 514 F.3d 878, 891 (9th Cir. 2008). To

 6   state a claim, Plaintiff must show that Defendants intentionally discriminated against him based

 7   on his membership in a protected class, Hartmann, 707 F.3d at 1123; Furnace, 705 F.3d at 1030,

 8   Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003); Thornton v. City of St. Helens, 425 F.3d

 9   1158, 1166-67 (9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001), or

10   that similarly situated individuals were intentionally treated differently without a rational

11   relationship to a legitimate state purpose, Engquist v. Oregon Department of Agr., 553 U.S. 591,

12   601-02 (2008); Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Lazy Y Ranch Ltd. v.

13   Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North Pacifica LLC v. City of Pacifica, 526 F.3d

14   478, 486 (9th Cir. 2008).

15                   2.      Analysis

16                           a.      Due Process Clause

17           Here, Claims I-IV all allege that certain defendants made false statements in the RVR and

18   the resulting disciplinary hearing. Such allegations, alone, do not amount to cognizable

19   constitutional violations. See Harper, 2009 WL 1684599, at *2–3. For that reason, Plaintiff’s

20   allegations do not state a cognizable claim for violation of his constitutional rights.

21           Such allegations can state a constitutional claim only if (1) his disciplinary hearing

22   violated procedural due process, (2) the false allegations were made in retaliation for Plaintiff

23   exercising his constitutional rights, or (3) the false statement was used to subject Plaintiff to a

24   criminal proceeding in accordance with Devereaux.

25           Regarding the procedures for Plaintiff’s disciplinary hearing, Plaintiff alleges he received

26   a hearing. While he alleged there were procedural problems with the hearing, those improprieties

27   occurred after the deprivation. Moreover, Plaintiff did not allege the false allegations were made

28   in retaliation for Plaintiff exercising a constitutional right.

                                                          10
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 11 of 17


 1          Plaintiff has not stated a Devereaux claim. While he alleges defendants’ deliberate, false

 2   allegations led to a criminal proceeding, he does not allege that he was injured by this. He does

 3   not allege that he lost a liberty interest because of the criminal proceeding. He also does not

 4   allege that the criminal proceeding has ended.

 5                          b.      Equal Protection Clause

 6          Plaintiff’s allegations are not sufficient to state an equal protection claim. Plaintiff has not

 7   alleged facts demonstrating that he was intentionally discriminated on the basis of his

 8   membership in a protected class or that he was intentionally treated differently than other

 9   similarly situated inmates without a legitimate state purpose.

10          C.      Procedural Due Process Claim Related to Disciplinary Hearing

11                  1.      Legal Standards

12                          a.      Whether Due Process Clause Applies to Disciplinary Proceedings

13          The United States Supreme Court, in a case involving a disciplinary proceeding that

14   resulted in a punishment of thirty days in solitary confinement, provided the following guidance

15   in determining when there is a deprivation of liberty interests such that procedural due process is

16   required in the prison context:

17          States may under certain circumstances create liberty interests which are protected
18          by the Due Process Clause. See also Board of Pardons v. Allen, 482 U.S. 369,
            107 S.Ct. 2415, 96 L.Ed.2d 303 (1987). But these interests will be generally
19          limited to freedom from restraint which, while not exceeding the sentence in such
            an unexpected manner as to give rise to protection by the Due Process Clause of
20          its own force, see, e.g., Vitek, 445 U.S., at 493, 100 S.Ct., at 1263–1264 (transfer
            to mental hospital), and Washington, 494 U.S., at 221–222, 110 S.Ct., at 1036–
21          1037 (involuntary administration of psychotropic drugs), nonetheless imposes
22          atypical and significant hardship on the inmate in relation to the ordinary
            incidents of prison life….
23
            This case, though concededly punitive, does not present a dramatic departure
24          from the basic conditions of Conner's indeterminate sentence. Although Conner
            points to dicta in cases implying that solitary confinement automatically triggers
25
            due process protection, Wolff, supra, at 571, n. 19, 94 S.Ct., at 2982, n. 19; Baxter
26          v. Palmigiano, 425 U.S. 308, 323, 96 S.Ct. 1551, 1560, 47 L.Ed.2d 810 (1976)
            (assuming without deciding that freedom from punitive segregation for “ ‘serious
27          misconduct’ ” implicates a liberty interest, holding only that the prisoner has no
            right to counsel) (citation omitted), this Court has not had the opportunity to
28

                                                        11
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 12 of 17


 1          address in an argued case the question whether disciplinary confinement of
            inmates itself implicates constitutional liberty interests. We hold that Conner's
 2          discipline in segregated confinement did not present the type of atypical,
 3          significant deprivation in which a State might conceivably create a liberty interest.
            The record shows that, at the time of Conner's punishment, disciplinary
 4          segregation, with insignificant exceptions, mirrored those conditions imposed
            upon inmates in administrative segregation and protective custody. We note also
 5          that the State expunged Conner's disciplinary record with respect to the “high
            misconduct” charge nine months after Conner served time in segregation. Thus,
 6          Conner's confinement did not exceed similar, but totally discretionary,
 7          confinement in either duration or degree of restriction. Indeed, the conditions at
            Halawa involve significant amounts of “lockdown time” even for inmates in the
 8          general population. Based on a comparison between inmates inside and outside
            disciplinary segregation, the State's actions in placing him there for 30 days did
 9          not work a major disruption in his environment.
10          Nor does Conner's situation present a case where the State's action will inevitably
11          affect the duration of his sentence. Nothing in Hawaii's code requires the parole
            board to deny parole in the face of a misconduct record or to grant parole in its
12          absence, Haw.Rev.Stat. §§ 353–68, 353–69 (1985), even though misconduct is by
            regulation a relevant consideration, Haw.Admin.Rule § 23–700–33(b) (effective
13          Aug. 1992). The decision to release a prisoner rests on a myriad of
            considerations. And, the prisoner is afforded procedural protection at his parole
14
            hearing in order to explain the circumstances behind his misconduct record.
15          Haw.Admin.Rule §§ 23–700–31(a), 23–700–35(c), 23–700–36 (1983). The
            chance that a finding of misconduct will alter the balance is simply too attenuated
16          to invoke the procedural guarantees of the Due Process Clause. The Court
            rejected a similar claim in Meachum, 427 U.S., at 229, n. 8, 96 S.Ct., at 2540
17          (declining to afford relief on the basis that petitioner's transfer record might affect
            his future confinement and possibility of parole).
18

19   Sandin v. Conner, 515 U.S. 472, 483–87 (1995) (footnotes omitted). Thus, in Sandin, the

20   Supreme Court held that neither thirty days in solitary confinement nor issuance of an RVR that

21   could be used in parole proceedings were substantial enough deprivations of liberty interests to

22   trigger procedural due process protections.

23                          b.      If Due Process Applies, What Process Plaintiff May Receive

24          To the extent that Plaintiff is entitled to due process under the legal standards discussed

25   above, Plaintiff retains his right to due process subject to the restrictions imposed by the nature of

26   the penal system. Wolff, 418 U.S. at 556. “Prison disciplinary proceedings are not part of a

27   criminal prosecution, and the full panoply of rights due a defendant in such proceedings does not

28   apply.” Id.

                                                        12
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 13 of 17


 1          Wolff established five constitutionally mandated procedural requirements for disciplinary

 2   proceedings. First, “written notice of the charges must be given to the disciplinary-action

 3   defendant in order to inform him of the charges and to enable him to marshal the facts and

 4   prepare a defense.” Id. at 564. Second, “at least a brief period of time after the notice, no less

 5   than 24 hours, should be allowed to the inmate to prepare for the appearance before the

 6   [disciplinary committee].” Id. Third, “there must be a ‘written statement by the factfinders as to

 7   the evidence relied on and reasons’ for the disciplinary action.” Id. (quoting Morrissey v. Brewer,

 8   408 U.S. 471, 489 (1972)). Fourth, “the inmate facing disciplinary proceedings should be

 9   allowed to call witnesses and present documentary evidence in his defense when permitting him

10   to do so will not be unduly hazardous to institutional safety or correctional goals.” Id. at 566.

11   And fifth, “[w]here an illiterate inmate is involved [or] the complexity of the issue makes it

12   unlikely that the inmate will be able to collect and present the evidence necessary for an adequate

13   comprehension of the case, he should be free to seek the aid of a fellow inmate, or … to have

14   adequate substitute aid … from the staff or from a[n] … inmate designated by the staff.” Id. at

15   570.

16          Additionally, “some evidence” must support the decision of the hearing officer.

17   Superintendent v. Hill, 472 U.S. 445, 455 (1985). The standard is not particularly stringent and

18   the relevant inquiry is whether “there is any evidence in the record that could support the

19   conclusion reached….” Id. at 455–56. Written statements by the factfinder must be provided to

20   the prisoner:

21          Written records of proceedings will thus protect the inmate against collateral
22          consequences [such as those incident to prison transfers or parole decisions] based
            on a misunderstanding of the nature of the original proceeding. . . . Without
23          written records, the inmate will be at a severe disadvantage in propounding his
            own cause to or defending himself from others.”
24

25   Wolff, 418 U.S. at 565; accord King v. Wells, 760 F.2d 89, 93 (6th Cir. 1985) (“Wolff requires that

26   a prisoner receive a written statement by the factfinders.”).

27                   2.     Analysis

28          In Claim V, Plaintiff alleges Ogma falsely claimed he provided the disciplinary hearing

                                                       13
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 14 of 17


 1   results to Plaintiff but in fact Plaintiff never received the disciplinary hearing results until it was

 2   too late to appeal.

 3           The Court turns to Sandin to determine whether the Due Process Clause applies. Under

 4   Sandin, a prisoner must show he suffered an “atypical and significant hardship on the inmate in

 5   relation to the ordinary incidents of prison life.” 515 U.S. at 472.

 6           Plaintiff alleges that he “predictably incurred and endured extraordinarily severe and

 7   excessive punitive administrative and judicial detriments, adversities, and indignities consequent

 8   to Defendant’s subterfuge.” (ECF No. 1 at 10-11). These conclusory allegations are not enough.

 9   Plaintiff failed to allege state, exactly, those hardships are in order to conclude that, if Plaintiff’s

10   allegations are true, the hardships posed an atypical and significant hardship on Plaintiff in

11   relation to the ordinary incidents of prison life. The complaint does not do so. Hence, Plaintiff

12   fails to state such a claim.

13           D.      Grievance-Related Claims

14                   1.      Federal Rules of Civil Procedure 18 and 20

15                           a.      Legal Standards

16           A complaint must comply with the requirements of Federal Rules of Civil Procedure 18

17   and 20. Under these rules, a plaintiff may not proceed on a myriad of unrelated claims against

18   different defendants in a single action. Fed. R. Civ. P. 18(a), 20(a)(2).

19           The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party asserting a
20           claim to relief as an original claim, counterclaim, cross-claim, or third party
             claim, may join, either as independent or as alternate claims, as many claims,
21           legal, equitable, or maritime, as the party has against an opposing party.’ Thus
             multiple claims against a single party are fine, but Claim A against Defendant 1
22           should not be joined with unrelated Claim B against Defendant 2. Unrelated
             claims against different defendants belong in different suits, not only to prevent
23           the sort of morass [a multiple claim, multiple defendant] suit produce[s], but also
24           to ensure that prisoners pay the required filing fees-for the Prison Litigation
             Reform Act limits to 3 the number of frivolous suits or appeals that any prisoner
25           may file without prepayment of the required fees. 28 U.S.C. § 1915(g).

26   K'napp v. California Dept. of Corrections, 2013 WL 5817765, at *2 (E.D. Cal., Oct. 29, 2013),

27   aff'd sub nom. K'napp v. California Dept. of Corrections & Rehabilitation, 599 Fed. Appx. 791

28   (9th Cir. 2015) (alteration in original) (quoting George v. Smith, 507 F.3d 605, 607 (7th Cir.


                                                         14
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 15 of 17


 1   2007). See also Fed. R. Civ. P. 20(a)(2) (“Persons . . . may be joined in one action as defendants

 2   if: (A) any right to relief is asserted against them jointly, severally, or in the alternative with

 3   respect to or arising out of the same transaction, occurrence, or series of transactions or

 4   occurrences; and (B) any question of law or fact common to all defendants will arise in the

 5   action.”).

 6                           b.      Analysis

 7           Plaintiff did not comply with Rules 18 and 20. While many of the allegations concern a

 8   May 16, 2018 incident and its aftermath, it is unclear how Plaintiff’s allegations in Claims VI and

 9   VII, which appear to concern prison grievances, relate to the incident.

10                   2.      Merits of the Claims

11           Even if Plaintiff had complied with Rules 18 and 20, Claims VI and VII would still fail.

12           “[A prison] grievance procedure is a procedural right only, it does not confer any

13   substantive right upon the inmates.” Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993)

14   (alteration in original) (quoting Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982)); see also

15   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no liberty interest in processing of appeals

16   because no entitlement to a specific grievance procedure); Massey v. Helman, 259 F.3d 641, 647

17   (7th Cir. 2001) (existence of grievance procedure confers no liberty interest on prisoner); Mann v.

18   Adams, 855 F.2d 639, 640 (9th Cir. 1988). “Hence, it does not give rise to a protected liberty

19   interest requiring the procedural protections envisioned by the Fourteenth Amendment.” Azeez,

20   568 F. Supp. at 10; Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986).

21           Claims VI and VII both concern alleged failures to improperly process Plaintiff’s prison

22   grievances. For the reasons above, such allegations do not amount to a constitutional violation.

23   IV.     FAILURE TO FILE RESPONSE TO SCREENING ORDER

24           Despite the Court’s order for Plaintiff to file a response within 30 days of the order,

25   Plaintiff failed to file any response to the Court’s screening order.

26           “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to

27   comply with a court order, the Court must weigh the following factors: (1) the public’s interest in

28   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

                                                         15
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 16 of 17


 1   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

 2   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,

 3   642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).

 4          “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”

 5   Id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly,

 6   this factor weighs in favor of dismissal.

 7          As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to

 8   determine whether the delay in a particular case interferes with docket management and the

 9   public interest…. It is incumbent upon the Court to manage its docket without being subject to

10   routine noncompliance of litigants....” Pagtalunan, 291 at 639. Plaintiff has failed to respond to

11   the Court’s screening order. This failure to respond is delaying the case and interfering with

12   docket management. Therefore, the second factor weighs in favor of dismissal.

13          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in

14   and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However, “delay

15   inherently increases the risk that witnesses’ memories will fade and evidence will become stale,”

16   id. at 643, and it is Plaintiff’s failure to comply with a court order and to prosecute this case that

17   is causing delay. Therefore, the third factor weighs in favor of dismissal.

18          As for the availability of lesser sanctions, at this stage in the proceedings there is little

19   available to the Court which would constitute a satisfactory lesser sanction while protecting the

20   Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s

21   incarceration and in forma pauperis status, monetary sanctions are of little use. And, given the

22   stage of these proceedings, the preclusion of evidence or witnesses is not available.

23          Finally, because public policy favors disposition on the merits, this factor weighs against

24   dismissal. Id.

25          After weighing the factors, the Court finds that dismissal with prejudice is appropriate.

26   V.     CONCLUSION AND RECOMMENDATIONS

27          For the foregoing reasons, the Court HEREBY RECOMMENDS that:

28          1.        This action be dismissed with prejudice for failure to state a claim, failure to

                                                         16
     Case 1:20-cv-00273-AWI-EPG Document 8 Filed 08/12/20 Page 17 of 17


 1   prosecute, and failure to comply with a court order; and

 2           2.      The Clerk of Court be directed to close this case.

 3           These findings and recommendations will be submitted to the United States district judge

 4   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

 5   (21) days after being served with these findings and recommendations, Plaintiff may file written

 6   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 7   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

 8   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 9   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

10           Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district judge

11   to this case.

12
     IT IS SO ORDERED.
13

14       Dated:      August 11, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       17
